Citation Nr: 0527783	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the reduction in the disability evaluation of 
tinea versicolor to 0 percent from 10 percent, effective 
October 10, 2002, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran provided testimony at a Board hearing held at the 
RO in March 2005.  A transcript of the hearing has been 
associated with the claims file.

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal a July 1995 RO rating decision 
that denied entitlement to service connection for PTSD.  

2.  The evidence received since the July 1995 rating decision 
is not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The December 2002 rating decision to reduce the 10 
percent schedular disability evaluation for the veteran's 
tinea versicolor to 0 percent was made without observation of 
applicable regulations and is void ab initio.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2.  Since the July 1995 RO decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2000). 

3.  Restoration of a 10 percent evaluation for tinea 
versicolor is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.501, 4.2 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's application to reopen the claim for 
service connection for PTSD and has restored the 10 percent 
evaluation for tinea versicolor from October 10, 2002, and 
therefore the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.



Analysis

Service Connection for PTSD

The RO decision in July 1995 to deny service connection for 
PTSD was based on a consideration of the veteran's service 
medical records and VA medical records.  Both were 
pertinently unremarkable for a diagnosis of PTSD.  The 
initial reference to PTSD appeared with the veteran's claim 
in December 1994, but a VA examiner in June 1995 did not find 
PTSD.  The rating board in July 1995 determined the veteran 
had not provided evidence of a stressor or the PTSD 
diagnosis.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record. See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998). 

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The 
record of subsequent VA and private medical treatment and 
examinations, supplemented with hearing testimony, military 
unit information and lay statements, is new and material as 
it did address the issues of the case-whether a PTSD is 
present and whether it is linked to an inservice stressor.  
The final July 1995 decision was predicated on the basis that 
neither the diagnosis of PTSD nor evidence of a stressor had 
been submitted.

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, the 2000 version of § 3.156(a) 
requires that new and material evidence bear "directly and 
substantially upon the specific matter under consideration."  
38 C.F.R. § 3.156(a).  This version of the regulation is 
applicable to the veteran's claim since VA received his 
application to reopen the claim in August 2001, but before 
the effective date of the current, and less favorable, 
version of section 3.156.  The Board must assess the probity 
of newly submitted evidence before a case is reopened.  See 
Evans, 9 Vet. App. at 283-84 (defining materiality as 
probative of the issues at hand); see also Justus, 3 Vet. 
App. at 513 (classifying credibility and weight as issues of 
fact to be determined after reopening, and materiality to be 
determined before reopening).

The appellant it correct in arguing that the there has been 
substantial evidence added to the record, in particular 
through unit information and collateral sources, including 
lay recollection, is sufficient to substantiate the claimed 
stressor or an explosion at his base in Vietnam early in 
1969.  The Board does not dispute the credibility of the 
veteran's recollections or those of lay observers who 
reported recollections or the record of unit history and 
medical treatment, or its probity.  The evidence taken 
together does provide a more complete picture of the etiology 
of PTSD mentioned in private treatment records in 2001.  See 
Hodge, 155 F.3d at 1363.  When viewed in the context of 
evidence previously submitted, the new evidence is probative 
of the existence of PTSD and a medical nexus between an event 
during military service, the specific matter under 
consideration.  It supplements the veteran's assertion that 
he has PTSD related to military service and meets the 
specificity requirement in section 3.156(a).  His hearing 
testimony alluded to private treatment for PTSD.

Thus, evidence recently submitted viewed liberally is 
probative of the specific issue of a causation nexus to 
military service.  The Board will presume for the purposes of 
this decision that the May 2003 statement from KJD, M.D., 
constitutes a competent medical nexus opinion, and therefore 
can be considered material.  Furthermore, the history the 
veteran has related finds support in the lay statement and 
unit history information received after the Board hearing.  
See 38 C.F.R. § 3.156(a) (2000); see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Accordingly, the benefit of 
the doubt rule is applicable as the preponderance of the 
evidence is not against the veteran's application to reopen 
the claim.  However, the evidence is conflicting as to 
whether the PTSD diagnosis meets the diagnostic criteria in 
38 C.F.R. § 4.125(a), in light of more recent records that do 
not mention the diagnosis.  However, the evidence is 
sufficient for the limited purpose of reopening the claim.  


Tinea Versicolor

The issue as clarified at the Board hearing was a challenge 
to the reduction of the 10 percent disability evaluation, 
effective October 10, 2002.  The Board observes that the 10 
percent evaluation was in effect less than five years, so the 
reduction provisions in 38 C.F.R. § 3.344 are not applicable.  
However, there were other reduction safeguards that the RO 
did not observe, specifically those under 38 C.F.R. 
§ 3.105(e), since there was a reduction in the disability 
compensation payment.  The RO subsequently granted service 
connection for diabetes mellitus, with an effective date for 
a 20 percent evaluation in May 2001, prior to the reduction 
of rating for tinea versicolor, but the reduction in the 
combined evaluation for compensation purposes remained from 
October 2002.  Furthermore, the VA examiner in October 2002 
did not have access to the claims file, a factor noted on the 
report and one that renders the examination upon which the 
reduction was based inadequate.  See, e.g., 38 C.F.R. § 4.1 
(2004). ("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991), ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

The applicable legal standard summarized recently in Sorakubo 
v. Principi, 16 Vet. App. 120 (2002) requires that in a case 
such as the veteran's the RO must establish a rating 
reduction that is warranted by a preponderance of the 
evidence and in compliance 38 C.F.R. §§ 3.105(e) and 3.501 as 
applicable.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) 
holding that when a RO reduces a veteran's disability rating 
without observing the applicable VA regulations, the 
reduction is void ab initio.  

In this case, the December 2002 RO decision in failing to 
address the reduction guidelines in section 3.105(e) and 
3.501, it abused its discretionary authority.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 282 (1992).  The rating was 
reduced from the date of examination and the statement of the 
case and supplemental statements of case did not provided the 
veteran with the regulations applicable to reductions of 
disability compensation.   That defect alone could support a 
reversal in light of the mandatory elements for a compliant 
SOC.  See 38 C.F.R. § 19.29.   

Accordingly, the Board must conclude that decision was not in 
accordance with law and must be reversed.  From the precedent 
decisions where VA has failed to follow its own regulations 
and makes a rating reduction which results from the failure 
to follow applicable statutory or regulatory commands the 
decision is void ab initio.  Dofflemyer, 2 Vet. App. at 280-
81.  In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
the CAVC explained that where a rating decision was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case, the erroneous reduction must be 
vacated and the prior rating restored.  The RO in 2002 did 
not articulate a basis to conclude that the requirements of 
section 3.105(e) and 3.501 were not applicable to this rating 
even though it had been in less than 5 years.  This decision 
does not prevent the RO from reducing the evaluation for 
tinea versicolor in this case; it simply requires that the 
applicable rules should be observed. 


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  

Restoration of the 10 percent evaluation for tinea versicolor 
from October 10, 2002, is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

With specific regard to the veteran's claim of entitlement to 
service connection for PTSD, the Board notes that service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. See 38 
C.F.R. § 3.304(f) (2004).

The veteran's personnel records and the additional evidence 
received after the recent Board hearing, document a 
referenced stressor.  There is in the record conflicting 
evidence as to whether the veteran has PTSD liked to an 
inservice stressor.  The evidence since the July 1995 
evaluation that did not find PTSD does mention the PTSD 
diagnosis late in 2001.  The reference is cursory and the 
basis for the diagnosis is not apparent from the records on 
file.  Furthermore, the more recent VA clinical records and 
private treatment records do not mention PTSD as a current 
diagnosis.  However, at the Board hearing the veteran 
mentioned receiving private treatment for PTSD, and stated 
that VA did not currently treat him (T 20-21).  Therefore the 
veteran must be evaluated to determine if he has PTSD 
currently, and if so the basis for the diagnosis.  38 C.F.R. 
§ 4.125.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The VBA AMC should contact the 
veteran and request that he identify any 
additional not previously identified all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

4.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to include on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the record provided may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis 
he/she must specifically identify which 
stressor(s) detailed in the record 
provided support that conclusion.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any such disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


